Citation Nr: 0205539	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  01-08 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a restoration of a 100 percent disabling 
evaluation for the veteran's service-connected non-Hodgkin's 
lymphoma from October 1, 2001.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968, to include service in Vietnam.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2001 rating decision by the Pittsburgh RO.  

Historically, in a February 2000 rating decision, the RO 
granted service connection and assigned an initial 30 percent 
disability evaluation for non-Hodgkin's lymphoma secondary to 
Agent Orange exposure.  The veteran filed Notice of 
Disagreement in February 2000; however, that same month, the 
RO granted (on a temporary basis, subject to a future 
examination) a 100 percent disability rating for non-
Hodgkin's lymphoma, effective August 4, 1999 (the date of the 
claim for the condition).  The assignment of the 100 percent 
evaluation, the maximum possible benefit, effectively 
extinguished, at that juncture, the veteran's initiation of 
an appeal as to the evaluation assigned for non-Hodgkin's 
lymphoma.  

In a December 2000 rating decision, the RO granted service 
connection and assigned separate disability evaluations for 
the residuals of his non-Hodgkin's lymphoma:  peripheral 
numbness of the tongue, numbness of the right and left 
fingertips, and numbness of the left and right feet to the 
calf, each evaluated as zero percent disabling.  Thereafter, 
in a July 2001 rating decision, the reduced the rating 
assigned for non-Hodgkin's lymphoma from 100 percent to 0 
percent (noncompensable), effective from October 1, 2001.  
Also in the July 2001 rating decision, the RO increased the 
evaluations assigned for numbness of the left and right feet 
to the calf (to 10 percent), for numbness of the right and 
left fingertips (to 20 percent), and for numbness of the 
tongue (to 10 percent).  

Following notification the July 2001 rating decision, the 
veteran filed a Notice of Disagreement in August 2001.  In 
September 2001, the RO issued a Statement of the Case, and 
September a substantive appeal in November 2001.  The Board 
notes that the veteran has indicated that the evaluations 
assigned for the residual conditions are not at issue, and 
the RO has adjudicated the claim on appeal as one for an 
increased rating for non-Hodgkin's lymphoma.  However, as the 
veteran perfected an appeal as to the reduction of the 100 
percent rating assigned for non-Hodgkin's lymphoma, the Board 
has recharacterized the issue as stated on the first page of 
this decision.  For reasons discussed herein, the Board has 
determined that this recharacterization is not prejudicial to 
the veteran.

In connection with the claim on appeal, the veteran testified 
at a hearing before an RO hearing officer in February 2001, 
and at a hearing before the undersigned Board Member in April 
2002.  The copy of the transcript of both hearings are of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

2.  Malignant lymphoma was initially diagnosed in February 
1998.  

3.  In a July 1998 letter, a private physician stated that 
after three cycles of chemotherapy, the veteran was in 
"complete clinical remission;" he noted, however, that the 
veteran would continue to be monitored.   

3.  Medical treatment records, medical statements, and 
radiology reports dated between October 1998 and August 1999, 
reveal no malignancy of the lymph nodes; these records also 
reflect no significant findings of any abnormalities of the 
lymph nodes (with the exception of a December 1998 notation 
of an irregular lymph node and subsequent diagnosis of 
fibrous walled cystic structure and chronic lymphadenitis).  

4.  The report of a VA medical examination conducted in 
December 1999 revealed no evidence of any malignancy or other 
significant abnormality of the lymph nodes; however, the 
examiner noted that the veteran had had some chemotherapy 
complications, and that, because the veteran was at high risk 
for recurrence, that he would continue to be on active 
treatment for at least one year.

5.  The veteran has indicated that his treatment with 
Interferon ended in February 2000.  

6.  A CAT scan series in October 2000 and a VA examination 
conducted in November 2000 revealed no evidence of any 
malignancy or other significant abnormality of the lymph 
nodes; subsequent medical evidence pertains only to residual 
conditions.  

7.  During his April 2002 Board hearing, the veteran 
testified that his non-Hodgkin's lymphoma has remained in 
remission and that he had not received additional treatment 
for that condition.  


CONCLUSION OF LAW

As the rating for the veteran's non-Hodgkin's lymphoma was 
properly reduced from 100 percent to zero percent, effective 
October 1, 2001, the criteria for restoration of the 100 
percent rating from that date have not been met.  38 U.S.C.A. 
§§ 5107, 5112(b)(6) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.105(e), 3.344(c), 4.1, 4.2, 4.14, 4.31, 4.117; Diagnostic 
Code 7715 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The Board notes that while, in this case, the RO has not 
explicitly considered the VCAA in the adjudication of the 
claim, the Board finds that the requirements of the VCAA and 
its implementing regulations have, essentially, been 
satisfied.  In this regard, the Board notes that by virtue of 
the pertinent rating decisions and the September 2001 
Statement of the Case, the veteran has been advised of the 
laws and regulations governing the claim and the basis for 
the denial of the claim; hence, he has been given notice of 
the information and evidence needed to substantiate the 
claim.  Moreover, in a March 2001 letter, the RO advised the 
veteran of the VCAA and invited him to submit additional 
evidence and/or information pertinent to the appeal.  No 
additional evidence or information has been received.  

Furthermore, pertinent medical records have been associated 
with the record, and the veteran has undergone an examination 
in connection with the claim, and has testified at a hearing 
as to his claim.  Significantly, there is no indication that 
there is any additional, existing evidence outstanding that 
is necessary for adjudication of the issue on appeal. 

Under these circumstances, the Board finds that the claim on 
appeal is ready to be considered on the merits.

Factual Background

In February 1998 the veteran underwent surgery at St. Clair 
Hospital.  The pathology report listed three microscopic 
diagnosis:  lymph nodes, superficial mass of the left groin, 
malignant lymphoma, diffuse with follicular areas, mixed 
small and large cells, many plasmacytoid; lymph node, deep 
left groin, malignant lymphoma, diffuse with follicular 
areas, mixed small and large cells, many plasmacytoid; and 
lymph nodes, right neck mass, malignant lymphoma, diffuse 
with predominantly large cells.  

The veteran also underwent a bone marrow biopsy in February 
1998 at St. Clair Hospital.  The pathology report diagnosed 
normocellular bone marrow with progressive erythroid and 
myeloid maturation, megakaryocytes were noted, and stainable 
iron increased (+3).

In a February 1998 letter, Dr. Thomas J. Sebo, Mayo Clinic, 
stated that the veteran's biopsy performed at St. Clair 
Hospital that same month showed a malignant lymphoma of the 
left groin excisional material that appeared to be a 
follicular mixed small cleaved and large cell type of 
lymphoma.  The right neck biopsy material showed features of 
a malignant lymphoma that appeared to be that of a follicular 
and diffuse process predominantly comprised of large cells.

In February 1998, the veteran underwent a CT Scan of his 
pelvis.  No significant lymph adenopathy was noted in the 
abdomen or pelvis and induration fluid collection was present 
in the left inguinal region, which probably represented the 
previous inguinal node biopsy and dissection.  A bone scan 
was also performed and activity consistent with arthropathy 
was diagnosed.  Two other areas in the region of the pubic 
symphysis bilaterally and right anterior seventh rib were 
nonspecific and no specific rib lesion could be seen.  The 
activity overlying the symphysis could have been secondary to 
the recent surgery and no bone lesion was seen on the CT Scan 
bone windows.  A CT Scan of the abdomen also revealed no 
significant lymph adenopathy in the abdomen or the pelvis.  
Likewise, a CT Scan of the brain was essentially negative and 
CT Scan of the chest revealed a left axillary adenopathy.  A 
gated cardiac "MUGA" revealed a resting left ventricular 
ejection fraction of 48 percent and a subsequent "MUGA" 
performed in March 1998 was normal.

In a March 1998 letter, Dr. Haradin, the veteran's private 
physician, discussed his evaluation of the veteran.  Physical 
examination revealed a neck node, no axillary nodes, and 
enlargement was noted at the left groin biopsy site.  The 
veteran's lungs were clear and no heart murmurs were heard.  
Abdominal examination revealed no organomegaly or masses.  CT 
Scan of the brain was negative and CT Scan of the chest was 
unremarkable except for a left axillary lymph node.  CT Scan 
of the abdomen and pelvis were unremarkable except for fluid 
collection at the left inguinal biopsy site.  A bone scan was 
consistent with arthropathy.  Bone marrow aspirate and biopsy 
were negative for lymphoma.  Dr. Haradin stated that the 
veteran suffered from Stage III malignant lymphoma of 
intermediate grade and discussed "CHOP" therapy.  Dr. 
Haradin further concluded that the veteran had a good chance 
of being placed in remission on chemotherapy and a small 
chance of a cure.

In May 1998, the veteran underwent another "MUGA" that was 
normal.  A CT Scan of the veteran's abdomen and pelvis were 
also performed that revealed no new abnormality and showed a 
decreased prominence post-surgical changes of the left groin.  
Likewise, a CT Scan of the chest showed a significant 
decrease in size of the left axillary lymph node and no other 
new abnormality.

A June 1998 radiology report from Dr. Haradin reported that 
the veteran's heart was normal in size, the lung fields were 
clear, no acute infiltration, and there was no evidence of 
active disease.

In July 1998, the veteran underwent a "MUGA," which was 
normal and a CT Scan of the abdomen and pelvis revealing no 
significant acute finding in the abdomen or pelvis and no 
change from previous studies.  A CT Scan of the chest 
revealed no changes since the last study and a stable left 
axillary lymph node was present.  Nodular densities in the 
left lung could be areas of scarring and remained unchanged 
since February 1998.

In July 1998, the veteran underwent a left axillary 
dissection and the pathology report diagnosed the veteran as 
having three lymph nodes showing partial fibrous replacement.

In a July 1998 letter, Dr. Haradin reported that the veteran 
had completed six cycles of CHOP chemotherapy for follicular 
and diffuse large cell lymphoma of the neck along with a 
follicular small-cleaved and large cell type lymphoma of the 
groin, stage III.  After three cycles of chemotherapy, the 
veteran was seemingly in complete remission except for an 
enlarged left axillary node.  Biopsy of this node revealed 
partial fibrosis replacement.  In conclusion, Dr. Haradin 
stated that the veteran was in complete clinical remission, 
but would be monitored for future relapse.

Medical records from Washington Hospital, dated October 1998 
through July 1999, specifically show that in October 1998, 
tests revealed no evidence of lymphadenopathy within the 
neck.  Furthermore, in an October 1998 radiology study of the 
veteran's thorax region, there was a new left axillary soft 
tissue density consistent with an enlarged lymph node, which 
represented a possible residual tumor and several small areas 
of lung parenchymal scarring in both lobes as well as a small 
nodule in the posterior left lower lobe.  The radiologist 
felt these areas unlikely represented residual areas of 
tumor, however, it was not excluded.  Likewise, in an October 
1998 radiology study of the veteran's abdomen and pelvic 
region, there was no evidence of adenopathy or mass, and 
overall, the study was within normal limits.  

In December 1998, the veteran underwent a left axillary 
exploration with lymph node biopsy.  Two small normal 
appearing nodes and a large irregular "thing" almost cystic 
in nature, but probably a lymph node, were found.  Diagnosis 
was fibrous walled cystic structure and small lymph node 
showing chronic lymphadenitis with no evidence of primary or 
metastatic neoplasm.

Additionally, a radiology study of the veteran's chest, 
abdomen, and pelvis in April 1999 revealed no significant 
change in the appearance of the thorax, abdomen, and pelvis, 
and the low-density area in the left axilla was unchanged or 
slightly smaller than a prior study.  The liver appeared 
normal and tiny retroperitoneal para aortic nodes were 
insignificant as they were small and nonconglomerate.  A 
radiology study of the veteran's neck revealed a normal neck 
with scattered normal size nodes. 

In an August 1999 letter, Dr. Joseph P. Kolter, the veteran's 
private physician, reported the veteran's treatment history.  
Specifically, the veteran presented with a lump in his left 
groin and in the neck in January 1998.  In February 1998, 
surgical exploration was performed, as reported above, and 
malignant lymphoma was diagnosed, diffuse with follicular 
areas with mixed small and large cell types.  Dr. Kolter 
further stated that he referred the veteran to Dr. Haradin 
for treatment of Stage III malignant lymphoma of intermediate 
grade.

In December 1999, the veteran underwent a VA examination.  
The veteran had complaints of decreased energy, weakness in 
his thighs and biceps, and shortness of breath following 
chemotherapy.  He further stated that it took him longer to 
do most activities, but was still able to play golf about 
once a week.  The veteran did not have complaints of fever or 
chills and his appetite was increasing, but continued to have 
problems with paresthesias in his fingers and feet.  He also 
stated that he experienced dry mouth and was sleeping more.  

Examination of the veteran's head, eyes, ears, nose, and 
throat were normocephalic and atraumatic.  Lymph nodes were 
noted without positive adenopathy.  The veteran experienced 
left groin fullness, but suffered from no discernible lymph 
nodes.  The veteran's lungs, heart, and abdomen were normal.  
The examiner stated that the veteran was status post 
chemotherapy and continued to have problems with chemotherapy 
complications.  He also stated the veteran is at high risk 
for recurrence and will continue to be on active treatment 
for at least one more year.

In October 2000, the veteran underwent another CT Scan series 
at the Washington Hospital.  The veteran's abdomen and chest 
were normal showing no interval change.  Specifically, the 
nodule in the veteran's left lower lobe appeared smaller and 
stable and was most likely benign.  The veteran's pelvis 
revealed mild diverticulosis and no significant adenopathy, 
free fluid, or significant interval change was noted.  The 
neck showed no new adenopathy and the apical pulmonary 
densities appeared stable.

In November 2000, the veteran underwent another VA 
examination.  The veteran stated that overall he felt good 
following treatment with no other symptomatology and that he 
was gaining weight.  The veteran did have complaints of 
numbness of the peripheral tongue, fingertips, and feet 
following the chemotherapy.  Upon examination, the veteran's 
head, face, eyes, nose, neck, chest, heart, and abdomen were 
normal.  There was no cervical, axillary, supraclavicular, or 
inguinal adenopathy.  Slight fullness was noted in the left 
groin, but was not a discernible lymph node.  Neurologically, 
the veteran was normal except for decreased sensation in the 
fingertips and the feet to approximately the mid-calf region 
bilaterally.  The examiner diagnosed the veteran with 
residual paresthesias likely related to the chemotherapy.

During a February 2001 hearing before an RO hearing officer, 
the veteran testified that part of his disease contains small 
cells that have only a 1-2 percent cure rate and can 
eventually evolve into aggressive and unresponsive disorders 
manifested by histolic transformation.  Since he has these 
small cells, the veteran claims that his disease should be 
considered active and chronic.  The veteran also testified 
that he ended treatment in February 2000 and was now being 
monitored.  Apparently, during the hearing, he submitted the 
copy of a page from a medical treatise or textbook addressing 
the evolution of certain lymphomas.  

In June 2001, the veteran underwent a VA electromyography 
(EMG) study.  The veteran had complaints of numbness in his 
fingertips, feet, and ankles.  On examination, the examiner 
reported that the veteran had full range of motion in the 
neck and back with no pain and no radicular pain in the upper 
extremities.  Spurling test, straight leg raising, and 
femoral nerve stretching test were negative.  The examiner 
further noted no muscle wasting in the upper and lower 
extremities and decreased pinprick sensation in the 
fingertips, feet, and right lower leg without anatomical 
distribution.  Deep tendon reflexes were +1 in the biceps, 
triceps, knees, and trace in both ankles.  The veteran's toes 
were going down and strength was 5/5 in all muscle groups 
tested.

Nerve conduction studies revealed borderline distal latency 
in the right ulnar motor branch, but the sensory branch 
revealed slightly prolonged distal latency.  The right medial 
showed no abnormalities in the motor branch, but the sensory 
median had slightly prolonged distal latency with mid-palm 
stimulation.  The right peroneal motor revealed no 
abnormalities and the tibial motor showed prolonged distal 
latency and decreased amplitude of response and decreased 
conduction velocities slightly.  The left peroneal revealed 
borderline conduction velocity and the F wave was slightly 
prolonged in the right peroneal and tibial with dispersed 
evoked responses.  Mild prolonged distal latency was noted in 
the right ulnar, right radial, and right sural sensory 
branches with borderline amplitude of left sural responses 
and no response was obtainable from the H reflex either on 
the right or left.

EMG studies were done for the right lower extremity because 
there was decreased pinprick sensation throughout the leg.  
The muscles were vastus medialis, tibialis anterior, 
gastrocnemius medialis, and extensor digitorum brevis.  No 
abnormalities were seen.  All study muscles were silent at 
rest and recruitment pattern was normal in proportional to 
effort and observed motor unit action potentials looked 
normal in morphology.  In conclusion, the examiner diagnosed 
an electrodiagnostical study consistent with very mild 
polyneuropathy, more sensory than motor at that point.

In April 2001, the veteran underwent another VA examination.  
The veteran again had complaints of numbness in his feet and 
fingertips following chemotherapy treatment.  Examination 
revealed normal mental status and cranial nerves with the 
exception of decreased sensation at the tip of his tongue.  
Strength was 5/5 throughout with the exception of 4+/5 
weakness of the intrinsic extensor muscles of his feet.  
Sensory examination revealed decreased pinprick sensation 
above the wrist bilaterally and pinprick sensation was 
decreased below the mid-calf bilaterally.  Cold sensation was 
decreased below the ankle and vibratory sensation was absent 
in the fingertips, but present in the wrist.  Vibratory 
sensation was absent in the ankle and toes of the right leg 
and absent in the knee, ankle, and toes of the left leg.  
Deep tendon reflexes were 2+ in the biceps and knees, but 
absent in the ankles.  Romberg sign was positive.

The examiner concluded that the examination findings were 
consistent with a distal symmetric polyneuropathy, 
vincristine sensory much greater than motor and was a result 
of the chemotherapy secondary to lymphoma.  The examiner 
further stated that this neuropathy would not resolve further 
and that the loss of sensation of the tip of the tongue and 
altered taste are also a likely result of chemotherapy.  

During the April 2002 Board hearing, the veteran testified 
that he was in remission and that he has not had any 
additional medical treatment.  He further stated that even 
though his disease was in remission, it was "active" 
because his immune system was "putting" the disease at 
undetectable levels.  Basically, the veteran stated that his 
disease is always active and that he has suffered chromosomal 
or gene damage and that these genes are still working, 
improperly sending the wrong signals.

Analysis

As indicated above, while the RO treated the instant claim as 
one for an increased rating, the Board has recharacterized, 
and will adjudicate, the claim as one for restoration of the 
100 percent disability rating initially granted for service-
connected non-Hodgkin's lymphoma.  

Initially, the Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions.  See 
38 C.F.R. § 3.105(e) (2001).  In this regard, the Board notes 
that a December 12, 2000 rating decision proposed reduction 
of the evaluation assigned for the condition at issue from 
100 to 0 percent; and the July 2001 rating decision 
effectuated the reduction, effective from October 1, 2001.  
In the interim, the veteran was afforded the opportunity to 
present evidence and argument as to why the reduction should 
not take place.  Under these circumstances, the Board will 
only focus its analysis on the propriety of the reduction.

In order for reductions in rating to be properly 
accomplished, specific requirements must be met.  See 
38 C.F.R. § 3.344 (2001); see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The Board notes that the provisions of 
38 C.F.R. §§ 3.344(a) and (b), which govern reductions of 
rating in effect for five or more years, do not apply in his 
case because the 100 percent rating for the veteran's non-
Hodgkin's lymphoma was in effect only for two years and two 
months.  As regards disability ratings in effect for less 
than five years, adequate reexamination that discloses 
improvement in the condition will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c).   

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  

In this case, the regulatory criteria governing evaluation of 
non-Hodgkin's condition directs when the maximum evaluation 
of 100 percent evaluation is assignable, and when a change in 
evaluation should occur.  Under Diagnostic Code (DC) 7715, a 
100 percent evaluation is assigned for non-Hodgkin's lymphoma 
shown as an active disease or during a treatment phase.  38 
C.F.R. § 4.117, Diagnostic Code 7715 (2001).  A Note to 
Diagnostic Code 7715 states that the 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by a 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) (2001).  If there has 
been no local recurrence or metastasis, rate on residuals.  
Id.  The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

As indicated above, private medical treatment records reflect 
that the veteran initially was diagnosed with malignant 
lymphoma in February 1998.  In July 1998, after three cycles 
of chemotherapy, a private physician declared that the 
veteran was in "complete clinical remission;" he noted, 
however, that the veteran would continued to be monitored.   

Medical treatment records, medical statements, and radiology 
reports dated between October 1998 and August 1999, reveal no 
malignancy of the lymph nodes or significant findings of any 
lymph node abnormality-with the exception of a December 1998 
notation of an irregular lymph node and subsequent diagnosis 
of fibrous walled cystic structure and chronic lymphadenitis.  
Likewise, the report of a VA medical examination conducted in 
December 1999 revealed no evidence of any malignancy or other 
significant abnormality of the lymph nodes; however, the 
examiner noted that the veteran had had some chemotherapy 
complications, and that, because the veteran was at high risk 
for recurrence, that he would continue to be on active 
treatment for at least one year.  However, the veteran has 
testified that his treatment with Interferon ended in 
February 2000.  

A CAT scan series in October 2000 and a VA examination 
conducted in November 2000 revealed no evidence of any 
malignancy or other significant abnormality of the lymph 
nodes.  There is no evidence that the veteran continued to be 
on active treatment for non-Hodgkin's lymphoma at this point, 
and subsequent medical records pertain only to residual 
conditions.  

Consistent with the evidence of record and the governing 
regulatory criteria, the RO appropriately continued the 100 
percent evaluation for non-Hodgkin's lymphoma from the August 
4, 1999 effective date of the grant of service connection 
(already more than 6 months after the cessation of 
chemotherapy for the condition) until October 1, 2001 
(approximately 18 months after the February 2000 end of 
treatment with Interferon for the condition).  Furthermore, 
following the end of all treatment for the condition (and 
examination of the veteran in October and November 2000), the 
veteran has, consistent with DC 7715, been rated on the basis 
of residuals of his service-connected non-Hodgkin's lymphoma.  
Effective November 2, 2000, the veteran was granted service 
connection for numbness of the left and right feet to the 
calf, each evaluated as 10 percent disabling; numbness of the 
right and left fingertips, each assigned a 20 percent rating; 
and numbness of the tongue, assigned a 10 percent rating.  

Under these circumstances, the Board finds that the record 
presents no basis for restoration of the 100 percent 
evaluation for non-Hodgkin's lymphoma from October 1, 2001.  
Arguably, based on the facts of the case, and consistent with 
the provisions of DC 7715, the RO could have reduced the 
rating for non-Hodgkin's lymphoma at the same time that the 
veteran began receiving compensation for the residuals of the 
condition.  While compliance with the provisions of 38 C.F.R. 
§ 3.105(e) made that a practical impossibility, the record, 
nonetheless, clearly establishes that the veteran has been in 
receipt of the 100 percent evaluation for his non-Hodgkin's 
lymphoma well beyond the time period contemplated in the 
regulation (i.e., to approximately 6 months after the end of 
treatment for the condition).  

The Board recognizes, as the veteran has asserted, that the 
veteran's non-Hodgkin's lymphoma has not been cured; however, 
the disease clearly is not considered active (as that term is 
utilized in the governing regulation), as the veteran has not 
received any treatment for the condition since February 2000.  
Moreover, despite the veteran's assertion that the 100 
percent evaluation should have been continued, during the 
April 2002 Board hearing he confirmed that his condition was, 
in fact in remission, and that he had not received any 
additional treatment therefor.  

Because, at the time of the reduction, improvement in the 
veteran's non-Hodgkin's lymphoma, consistent with the 
provisions of DC 7715, clearly was shown (i.e. remission, and 
long-term cessation of treatment for the condition), and 
because the veteran has, since November 2, 2000, been 
compensated for the residuals of the condition, as the 
regulatory criteria clearly directs, the RO properly reduced 
the rating for the underlying disease from 100 percent to 
noncompensably disabling.  While the veteran has indicated 
that he is satisfied with the evaluations awarded for the 
residuals of the condition, the Board would point out that 
assignment of a 100 percent evaluation for an active 
condition and separate compensable evaluations for the 
residual conditions would not only be contrary to the express 
terms of Diagnostic Code 7715, but would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14.  

In this case, the regulatory criteria governing assignment of 
the 100 percent evaluation under Diagnostic Code 7715, and 
the conditions that warrant a change in that evaluation, are 
clear and specific, and the Board is bound by them.  
Furthermore, to the extent that the veteran disputes the 
meaning of "active" disease, as that term is utilized in 
Diagnostic Code 7715, the Board is without authority to adopt 
the definition urged by the veteran.  In the event that, in 
the future, the veteran's service-non-Hodgkin's lymphoma 
reoccurs, the veteran may be able to establish entitlement to 
the 100 percent evaluation for an "active" condition within 
the meaning Diagnostic Code 7715.  Since October 1, 2001 
through the present, however, the Board finds that the 
veteran has not met the criteria for a 100 percent evaluation 
under that code provision.  As separate evaluations for 
residual conditions of the then inactive non-Hodgkin's 
lymphoma had been assigned, as directed by the DC 7715, the 
RO properly reduced the evaluation for non-Hodgkin's lymphoma 
to a noncompensable level.  

For all the foregoing reasons, the Board finds that the 
criteria for restoration of the 100 percent evaluation for 
non-Hodgkin's lymphoma have not been met, and the claim on 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not for favorable application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Restoration of a 100 percent rating for the veteran's 
service-connected non-Hodgkin's lymphoma is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

